Citation Nr: 1110080	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for neurological impairment of the left (dominant) upper extremity, to include ulnar neuropathy at elbow and wrist (cubital syndrome), and carpal tunnel syndrome due to median entrapment neuropathy at the wrist level.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted entitlement to service connection and assigned the initial rating that is the subject of the current appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing from San Juan, Puerto Rico in June 2009 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

In September 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.

At the time of the Board's September 2009 remand, it noted that during hearing testimony, the Veteran stated that he had undergone physical therapy for his service-connected neurological conditions at VA facilities in both San Juan and Arecibo, to include anticipated treatment by a civilian provider through a VA referral.  The Board directed the AMC to obtain the cited VA treament records.  It appears that the AMC indeed updated the record with recent VA treament records.  Record of internal communication, dated in December 2009, indicates that the AMC reported that all available VA treatment records located in the database were associated with the claims file and sought any additional VA treatment records, including those reflecting treatment by VA referral with civilian providers.  It appears that a negative reply is handwritten by the RO in San Juan, Puerto Rico, on the record of communication.

Review of the Veteran's VA treatment records indicates that he underwent evaluation for physical therapy in December 2006 and underwent an initial physical therapy assessment in January 2007.  At the time of his recent rehabilitation consultation in December 2010, the Veteran reported that he did not continue VA physical therapy after his initial 2007 assessment.  Thus, it is clear to the Board that there are no outstanding VA treatment records reflecting physical therapy.  

However, the issue of whether the Veteran indeed obtained therapy from a civilian provider through a VA referral is not resolved.  The above-referenced handwritten note appears to confirm the AMC's comment that all available VA treatment records located in the database were obtained and that the RO in San Juan, Puerto Rico did not possess any additional VA treatment records.  The fact remains that the Veteran, at the time of his Board hearing in June 2009, anticipated obtaining therapy from a civilian provider through a VA referral.  Record of such therapy or documentation that such therapy did not take place is not of record.  

Thus, an additional remand for the requested action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, in an effort to resolve the issue, the Board herein directs the AMC to seek any records reflecting therapy from a civilian provider through a VA referral both from the Veteran as well as VA.  
Further, the Board notes that if the available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because the Veteran was last afforded a VA examination as to the disability on appeal in July 2008, a new examination is in order so that the current severity of his service-connected left (dominant) upper extremity, to include ulnar neuropathy at elbow and wrist (cubital syndrome), and carpal tunnel syndrome due to median entrapment neuropathy at the wrist level, may be evaluated.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify if he received treatment for his left ulnar neuropathy from a civilian provider, regardless of VA referral.  If a positive response is received, advise the Veteran that he may submit his treatment records or he may submit a completed VA Form 4142, Authorization and Consent to Release Info to the VA, for the VA to obtain his treatment records.  If a negative response is received from the Veteran, or from any treatment facility, the claims file should be properly documented in this regard.  Any and all efforts to obtain such records must be associated with the claims file.  

2.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in San Juan, Puerto Rico, including the Arecibo Outpatient Clinic, dated from December 2010 to the present, and any Veteran's treatment records reflecting physical or occupational therapy for his left ulnar neuropathy from a civilian provider with VA referral.  If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the AMC must specifically provide documentation that the therapy from a civilian provider with VA referral did not take place.  Any and all efforts to obtain such records must be associated with the claims file.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected left (dominant) upper extremity, to include ulnar neuropathy at elbow and wrist (cubital syndrome), and carpal tunnel syndrome due to median entrapment neuropathy at the wrist level.  The examiner should note all relevant pathology and should perform all indicated tests, including x-rays.

In this regard, the examiner must report if the Veteran demonstrates complete and incomplete paralysis of the affected portion of the left arm.  If the examiner reports that the Veteran demonstrates incomplete paralysis, he or she must comment upon whether such is severe, moderate, or mild.  If the examiner reports that the Veteran demonstrates complete paralysis, he or she must comment upon whether such is marked by adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist lost or severely affected.  

The examiner must also report if the Veteran demonstrates complete paralysis with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. 

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


